UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from: to Commission File No. 33-55254-38 General Environmental Management, Inc. (Exact name of Small Business Issuer as specified in its charter) NEVADA 87-0485313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3191 Temple Ave., Suite 250, Pomona CA 91768 (Address of principal executive offices and Zip Code) (909) 444-9500 (Issuer’s telephone number, including area code) Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as ofSeptember 30, 2007 $0.001 PAR VALUE COMMON STOCK 12,403,082SHARES GENERAL ENVIRONMENTAL MANAGEMENT, INC. QUARTERLY REPORT ON FORM 10QSB FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page Part 1 Financial Information Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheetsas of September 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Unaudited Consolidated Statements of Operations for the Three Months and Nine Months ended September 30, 2007 and 2006 4 Condensed Unaudited Consolidated Statement of Stockholders’ Equity for the NineMonths EndedSeptember 30, 2007 5 Condensed Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 Notes to the Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 20 Item 3 Controls and Procedures 28 Part II Other Information Item 1 Legal Proceedings 29 Item 2 Changes in Securities 29 Item 3 Defaults Upon Senior Securities 29 Item 4 Submission of Matters to a Vote of Security Holders 29 Item 5 Other Information 29 Item 6 Exhibits and Reports on Form 8K 29 Signatures 30 C.E.O Certification 31 C.F.O Certification 32 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 73,554 $ 618,654 Accounts receivable, net of allowance for doubtful accounts of $261,781 and $285,000, respectively 7,098,274 5,540,069 Prepaid expenses and other current assets 571,034 428,018 Total Current Assets 7,742,862 6,586,741 Property and Equipment – net of accumulated depreciation $1,742,029 and $1,248,088, respectively 3,924,968 2,918,690 Restricted cash 1,175,772 911,168 Intangibles, net 1,125,634 1,191,217 Deferred financing fees 104,215 291,529 Deposits 296,542 147,742 Goodwill 946,119 946,119 TOTAL ASSETS $ 15,316,112 $ 12,993,206 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 4,336,219 $ 3,755,264 Accrued expenses 2,178,996 2,149,178 Accrued disposal costs 810,156 593,575 Payable to related party 65,325 824,783 Deferred rent 35,194 25,150 Current portion of financing agreement 778,390 1,017,048 Current portion of long term obligations 263,241 125,432 Current portion of convertible notes payable 520,166 - Total Current Liabilities 8,987,687 8,490,430 LONG-TERM LIABILITIES : Financing agreements, net of current portion 3,746,474 2,050,588 Long term obligations, net of current portion 2,383,286 1,704,892 Convertible Notes payable - 601,161 Total Long-Term Liabilities 6,129,760 4,356,641 STOCKHOLDERS’ EQUITY Series B Convertible Preferred Stock, net of offering costs of $ 60,960, liquidation preference $1 per share, $.001 par value, 100,000,000 shares authorized, none and 2,480,500shares issued and outstanding - 2,481 Common stock, $.001 par value, 1,000,000,000 shares authorized, 12,403,082 and 5,920,408 shares issued and outstanding 12,403 5,920 Additional paid in capital 48,297,828 33,430,095 Accumulated deficit (48,111,566 ) (33,292,361 ) Total Stockholders' Equity 198,665 146,135 TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ 15,316,112 $ 12,993,206 See accompanying notes to condensed consolidated financial statements. 3 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine months ended Threemonths ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 REVENUES $ 21,415,043 $ 15,019,548 $ 8,555,831 $ 7,021,791 COST OF REVENUES 17,023,247 11,316,559 6,878,235 5,189,863 GROSS PROFIT 4,391,796 3,702,989 1,677,596 1,831,928 OPERATING EXPENSES 10,782,081 6,532,789 3,034,039 2,590,040 OPERATING LOSS (6,390,285 ) (2,829,800 ) (1,356,443 ) (758,112 ) OTHER INCOME (EXPENSE): Interest income 30,056 15,610 10,641 3,939 Interest and financing costs (1,815,131 ) (3,174,233 ) (574,998 ) (2,277,346 ) Costs to induce conversion of related partydebt (6,737,413 ) - (3,189,726 ) - Other non-operating income 93,568 79,830 25,329 27,018 Net Loss (14,819,205 ) (5,908,593 ) (5,085,197 ) (3,004,501 ) Preferred stock dividends - (21,871 ) - (5,000 ) Modification of terms of Series A Convertible preferred stock upon conversion - (522,500 ) - (505,629 ) Beneficial conversion feature on issuance of Series B convertible preferred stock - (955,040 ) - (955,040 ) Net Loss applicable to common stock holders $ (14,819,205 ) $ (7,408,004 ) $ (5,085,197 ) $ (4,470,170 ) Net loss per commonshare, basic and diluted $ (1.53 ) $ (.19 ) $ (.43 ) $ (.07 ) Weighted average shares of common stock outstanding, basic and diluted 9,661,979 39,269,845 11,737,377 61,222,046 See accompanying notes to the condensed consolidated financial statements. 4 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) FOR THE NINEMONTHS ENDED SEPTEMBER30, 2007 Preferred Stock Additional Common Stock Series B Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, January 1, 2007 5,920,408 $ 5,920 2,480,500 $ 2,481 $ 33,430,095 $ (33,292,361 ) $ 146,135 Issuance of common stock for cash 1,156 1 - - 1,887 - 1,888 Issuance of common stock on conversion of preferred stock 2,067,106 2,067 (2,480,500 ) (2,481 ) 414 - - Issuance of common stock on conversion of debt 377,308 378 - - 451,224 - 451,602 Issuance of common stock on conversion of notes payable 3,252,281 3,252 - - 8,602,850 - 8,606,102 Issuance of common stock for settlement of payable to related entity 184,874 185 - - 219,815 - 220,000 Issuance of common stock pursuant to advisory agreement 426,500 427 - - 507,108 - 507,535 Issuance of common stock on conversion of interest on notes payable 165,083 165 - - 196,607 - 196,772 Issuance of common stock for consulting services 8,251 8 - - 22,682 - 22,690 Issuance of common stock on exercise of stock options 119 - - - 119 - 119 Shares returned to treasury (4 ) - Valuationof warrants issuedto related entity as inducement to convert debt to equity - 2,078,103 - 2,078,103 Valuation expense on modification of warrant terms with related entity - 136,082 - 136,082 Stock compensation cost for value of vested options - 758,291 - 758,291 Valuation of warrants issued in connection with advisory fee agreement - 357,750 - 357,750 Valuation of warrants issued in connection with conversion of debt - 62,163 - 62,163 Valuation of warrants issued in connection with conversion of interest - 36,865 - 36,865 Valuation of warrants issued in connection with lease - 187,128 - 187,128 Valuation of warrants issued for consulting services - 1,248,645 - 1,248,645 Net loss forthe ninemonths ended September30, 2007 - (14,819,205 ) (14,819,205 ) Balance, September30, 2007 12,403,082 $ 12,403 - $ - $ 48,297,828 $ (48,111,566 ) $ 198,665 See accompanying notes to consolidated financial statements. 5 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NineMonths Ended September30, 2007 2006 OPERATING ACTIVITIES Net Loss $ (14,819,205 ) $ (5,908,593 ) Adjustments to reconcile net loss to cash used in operating activities Depreciation and amortization 559,525 471,168 Amortization of discount on notes 21,863 81,735 Fair value of vested options 758,291 172,828 Issuance of warrants for services 1,606,395 1,489,429 Common stock issued for services 530,225 - Amortization of discount on convertible debt 612,405 541,860 Amortization of deferred financing fees 187,314 177,655 Costs to induce conversion of related party debt 6,737,413 - Warrants issued to modifydebt 279,202 - Accrued interest on notes payable 67,755 (53,900 ) Changes in assets and liabilities: Accounts Receivable (1,558,205 ) (973,388 ) Prepaid and other current assets (143,016 ) (173,259 ) Accounts Payable 580,955 (361,637 ) Accrued interest onnotes - 370,431 Payable to related party 7,999 (334,832 ) Accrued expenses and other liabilities 756,067 864,194 NET CASH USED IN OPERATING ACTIVITIES (3,815,017 ) (3,636,309 ) INVESTING ACTIVITIES Acquisition, net of liabilities assumed - (1,500,000 ) Increase in deposits for acquisitions - (24,910,510 ) Increase in deferred fees - acquisitions - (1,697,057 ) Increase in deposits and restricted cash (413,404 ) (318,430 ) Additions to property and equipment (518,893 ) (224,630 ) NET CASH USED IN INVESTING ACTIVITIES (932,297 ) (28,650,627 ) FINANCING ACTIVITIES Net advances (payments) from line of credit - (1,094,780 ) Net advances from notes payable – financing agreement 844,822 - Advances from related parties 3,355,243 745,613 Issuance of notes payable - 128,522 Payment of notes payable 142 (79,337 ) Proceeds from issuance of acquisition notes - 23,810,000 Proceeds from issuance ofnotes - 4,142,223 Proceeds from issuance of common stock 1,888 955,040 Proceeds from issuance of convertible notes - 4,753,277 Proceeds from exercise of warrants 119 - Deferred financing fees - (426,550 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 4,202,214 32,934,008 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (545,100 ) 647,072 Cash at beginning of period 618,654 47,995 CASH AT END OF PERIOD $ 73,554 $ 695,067 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest Expense $ 669,811 $ 242,549 See accompanying notes to consolidated financial statements. 6 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) NineMonths Ended September30, 2007 2006 SUPPLEMENTAL DISCLOSURE OF NON – CASH INVESTING AND FINANCING ACTIVITIES: Value of warrants issued to lenders recorded as debt discount $ - $ 1,191,262 Value of beneficial conversion feature of notes issued recorded as debt discount - 932,168 Valuation of warrants issued to advisors recorded as financing costs - 197,723 Conversion of related party debt to common stock 3,902,700 110,000 Conversion of investor interest to common stock 196,772 - Issuance of common stock for financing costs - 210,000 Deferred financing cost included in payable to related party - 75,000 Issuance of capital lease obligations 981,327 - Value of warrants and beneficial conversion feature on convertible notes - 955,039 Conversion of Preferred stock to common stock - 212,628 Valuation of warrants allocated to deferred fees 451,602 282,306 Modification of Series A preferred stock - 522,500 Preferred stock dividend included in accounts payable - 21,871 Value of warrants issued in connection with lease 187,128 - Conversion of fees due in related party to common stock 220,000 - See accompanying notes to the condensed consolidated financial statements. 7 GENERAL ENVIRONMENTAL MANAGEMENT, INC AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES ORGANIZATION AND DESCRIPTION OF BUSINESS Ultronics Corporation (a development stage company) ( “the Company”)was incorporated in the state of Nevada on March 14, 1990 to serve as a vehicle to effect a merger, exchange of capital stock, asset acquisition or other business combination with a domestic or foreign private business.The Company’s fiscal year end is December 31. On February 14, 2005 the Company acquired all of the outstanding shares of General Environmental Management, Inc (“GEM”), a Delaware Corporation in exchange for 18,914,408 shares of its class A common stock and as a result GEM became a wholly owned subsidiary of Ultronics Corporation. The acquisition was accounted for as a reverse merger (recapitalization) with GEM deemed to be the accounting acquirer, and Ultronics Corporation the legal acquirer.Accordingly, the historical financial information presented in the financial statements is that of GEM as adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer stock with an offset to capital in excess of par value.The basis of the assets, liabilities and retained earnings of GEM, the accounting acquirer, have been carried over in the recapitalization.Subsequent to the acquisition, the Company changed its name to General Environmental Management, Inc. On January 29, 2007 a special meeting of the shareholders of the Company was held.The shareholders approved the amendment and restatement of the Company’s Articles of Incorporation.The restated articles included the increase of the authorized number of shares of common stock to one billion, the increase of the authorized number of shares of preferred stock to 100,000,000; and a one for thirty reverse stock split. All share and per share amounts have been restated to show the effects of the reverse stock split as if it occurred at the beginning of the earliest period presented. BASIS OF PRESENTATION The condensed consolidated interim financial statements included herein have been prepared by the Company, pursuant to the rules and regulations of the Securities and Exchange Commission with regardto Regulation S-B and, in the opinion of management, include all adjustments which, except, as described elsewhere herein, are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, and cash flows for the period presented. The financial statements presented herein should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006 filed with the Securities and Exchange Commission. The results for the interim periods are not necessarily indicative of results for the entire year. 8 GOING CONCERN Theaccompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company incurred a net loss of $14,819,205 and utilized cash in operating activities of $3,815,017 during the ninemonthsendedSeptember 30, 2007, and as of September 30, 2007 the Company had current liabilities exceeding current assets by $1,244,825. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management is continuing to raise capital through the issuance of debt and equity. In addition, management believes that the Company will begin to operate profitably due to increased size, improved operational results and cost cutting practices. However, there can be no assurances that the Company will be successful in this regard or will be able to eliminate its working capital deficit or operating losses. The accompanying condensed consolidated financial statements do not contain any adjustments which may be required as a result of this uncertainty. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company’s management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of the contingent assets and liabilities at the date of the financial statements.These estimates and assumptions will also affectthe reported amounts of certain revenues and expenses during the reporting period.Actual results could differ materially based on any changes in the estimates and assumptions that the Company uses in the preparation of its financial statements that are reviewed no less than annually.Actualresults could also differ materially from these estimates and assumptions due to changes in environmental-related regulations or future operational plans, and the inherent imprecision associated with estimating such future matters. (b) Revenue Recognition. The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurredor services have been rendered, the price is fixed or determinable, and collection is reasonably assured. The Company is a fully integrated environmental service firm structured to provide field services, technical services, transportation, off-site treatment, on-site treatment services, and environmental health and safety (“EHS”) compliance services.We assist clients in meeting regulatory requirements from the designingstage to the waste disposition stage. The technicians who provide these services are billed at negotiated rates, or the service is bundled into a service package.These services are billed and revenue recognized when the service is performed and completed. When the service is billed, expected costs are accumulated and accrued. Our field services consist primarily of handling, packaging, and transporting a wide variety of liquid and solid wastes of varying amounts. We provide the fully trained labor and materials to properly package hazardous and non-hazardous waste according to requirements of the Environmental Protection Agency and the Department of Transportation. Small quantities of laboratory chemicals are segregated according to hazard class and packaged into appropriate containers or drums. Packaged waste is profiled for acceptance at a client’s selected treatment, storage and disposal facility (TSDF) and tracked electronically through our systems. Once approved by the TSDF, we provide for the transportation of the waste utilizing tractor-trailers or bobtail trucks. The time between picking up the waste and transfer to an approved TSDF is usually less than 10 days.The Company recognizes revenue for waste picked up and received waste at the time pick up or receipt occurs and recognizes the estimated cost of disposal in the same period. For the Company’s TSDF located in Rancho Cordova, CA, costs to dispose of waste materials located at the Company’s facilities are included in accrued disposal costs.Due to the limited size of the facility, waste is held for only a short time before transfer to a final treatment, disposal or recycling facility. 9 (c) Concentrations The Company’s financial instruments that are exposed to concentrations of credit risk consist principally of cash and trade receivables.The Company places its cash in what it believes to be credit-worthy financial institutions.However, cash balances have exceeded FDIC insured levels at various times.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risk in cash. The Company’s trade receivables result primarily from removal or transportation of waste, and the concentration of credit risk is limited to a broad customer base located throughout the Western United States. During the nine months ended September 30, 2007 and 2006, one customer accounted for 15.5% and 20% of revenues, respectively. During the three months ended September 30, 2007 and 2006, one customer accounted for 25.6% and 11% of revenues, respectively. As of September 30, 2007, there were two customers that accounted for 21.80% and 16.68% of accounts receivable, respectively and as of December 31, 2006, one customer accounted for 22% of accounts receivable. (d) Income Taxes The Company accounts for income taxes using the liability method whereby deferred income tax assets and liabilities are recognized for the tax consequences of temporary differences by applying statutorytaxrates applicable to future years to the difference between the financial statement carryingamounts andthe taxbases of certain assets and liabilities.Changes in deferred tax assets and liabilities include the impact of any tax rate changes enacted during the year. (e) Net Loss per Share Statement of Financial Accounting Standards No. 128, "Earnings per Share", requires presentation of basic earnings per share ("Basic EPS") and diluted earnings per share ("Diluted EPS").Basic income (loss) per share is computed by dividing income (loss) available to common stockholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. These potentially dilutive securities were not included in the calculation of loss per share for the three and nine months ended September 30, 2007 and 2006 because the Company incurred a loss during such periods and thustheir effect would have been anti-dilutive.Accordingly, basic and diluted loss per share is the same for the three and nine months ended September 30, 2007 and 2006. At September 30, 2007 and 2006, potentially dilutive securities consisted of convertible securities, outstanding common stock purchase warrants and stock options to acquire an aggregate of 9,312,594 shares and 3,685,823 shares, respectively. 10 (f) Stock Compensation Costs The Company periodically issues stock options and warrants to employees and non-employees in capital raising transactions, for services and for financing costs.The Company adopted SFAS No. 123R effective January 1, 2006, and is using the modified prospective method in which compensation cost is recognized beginning with the effective date (a) based on the requirements of SFAS No. 123R for all share-based payments granted after the effective date and (b) based on the requirements of SFAS No. 123R for all awards granted to employees prior to the effective date of SFAS No. 123R that remain unvested on the effective date.The Company accountsfor stock option and warrant grants issued and vesting to non-employees in accordance with EITF No. 96-18: "Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” and EITF No. 00-18 “Accounting Recognition for Certain Transactions involving Equity Instruments Granted to Other Than Employees” whereas the value of the stock compensation is based upon the measurement date as determined at either a) the date at which a performance commitment is reached, or b) at the date at which the necessary performance to earn the equity instruments is complete. (g) Adoption Of New Accounting Policy Effective January1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109, Accounting for Income Taxes.”
